Matthew M. Levy, J.
Motion is denied, without prejudice. This is an application for leave to the committee of an incompetent to make payment of counsel fee. The committee was appointed on February 18, 1953. The services rendered are those involved in marshaling the assets of the estate. While in this particular case, the fee requested may be small enough, *272I am of the view that if applications for allowances are granted from time to time for each separate item of professional service the resultant tendency may be to deplete if not to waste estate assets. I think that before court approval is given, the matter should await an accounting on due notice to all interested parties.